Citation Nr: 0739068	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for the regular aid and attendance of another person or 
by reason of being permanently housebound.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from October 1950 to August 
1952.  

The veteran claims that his physical impairment is so severe 
as to require aid and attendance to protect himself from the 
hazards of his daily environment.  See 38 C.F.R. § 3.352(a) 
(2007).  During the September 2007 hearing, the veteran 
testified that he needs assistance dressing, bathing, and 
tending to the wants of nature.  However, he also noted that 
he occasionally drives.  See Hearing Transcript p. 5.  A June 
2004 Aid and Attendance Examination noted that the veteran 
required daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home, or other institutional care.  The Board notes 
that since the 2004 examination, the veteran's overall 
disability picture has changed.  See Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993) (stating that when the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, the VA's duty to assist includes 
providing a new examination).  Therefore, the Board is of the 
opinion that the veteran should undergo a VA Aid and 
Attendance Examination with benefit of review of the claims 
folder.  

Additionally, during the September 2007 hearing, the veteran 
noted that he receives treatment at Parsons VA Outpatient 
Clinic (OPC).  Those records have not been associated with 
the claims file.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

		1.  The RO should ensure that the veteran's 
complete VA clinical records are of file, to 
include complete records from the Parsons, Kansas 
VA OPC.

2.  Following completion of the foregoing 
development, the RO should then schedule the 
appellant for comprehensive VA examination(s) in 
order to determine whether the veteran requires the 
aid and attendance of another person due to his 
service-connected disabilities.  All necessary 
special studies or tests are to be accomplished.  
The examiner(s) should also state the degree of 
impairment that is caused by the veteran's 
disabilities and should express an opinion as to 
whether the veteran requires the aid and attendance 
of another person to protect himself from the 
hazards of daily living due to service-connected 
disabilities.  The claims folder and a copy of this 
remand must be made available to the examiner prior 
to the examination for review.

If the veteran fails to show for the examination, a 
medical opinion should be obtained based upon 
review of the claims folder.

3.  Following completion of the foregoing, 
readjudicate the claim on appeal.  In this regard, 
the RO must review the claims folder and make 
disability evaluations with respect to all 
disabilities present.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a Supplemental 
Statement of the Case (SSOC) and allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



